Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 16 January 2019, has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/165366 (hereafter “Pandolfi”), in view of WO 2020/113237 (hereafter “Abraham”), in view of U.S. Pub. No. 2016/0246919 (hereafter “Wang”).

Regarding claim 1, Pandolfi teaches a computer-implemented method (Pandolfi: paragraphs [0006]-[0007], “predicting drug efficacy… methods for determining an RNA signature indicative of sensitivity or resistance to a candidate cancer therapy”, paragraph [0064], “methods for predicting drug efficacy”), the method comprising:
--generating a machine learning model for drug efficacy prediction in treatment of genetic disease from a dataset correlating gene expression data for disease-cell samples
with drug efficacy values for the samples (Pandolfi: paragraphs [0005]-[0007], “genetically defined cancers… determining an RNA signature indicative of sensitivity or resistance to a candidate cancer therapy”, paragraphs [0064]-[0067], “Predictive RNA biomarkers are curated using this approach from in vitro cell line data available from large pharmacogenomics databases such as the Cancer Therapeutics Response Portal (CTRP) or the Genomics of Drug Sensitivity in Cancer (GDSC), spanning a number of different cancer subtypes. These RNA biomarkers are then used to build a predictive model of drug response in murine models of cancer and in cancer patients… drug response data from, e.g. , the Cancer Therapeutics and Response Portal (CTRP) and/or mRNA seq data from the Cancer Cell Line Encyclopedia (CCLE) are interrogated”, paragraphs [0136]-[0140], “Various classification schemes are known for classifying samples between two or more classes or groups, and these include… Decision Trees… the predictions from multiple models can be combined to generate an overall prediction… a classification algorithm or "class predictor" may be constructed to classify samples… the gene expression profiles for patient specimens are scored or classified as drug-sensitive signatures or drug-resistant signatures using the pathway analysis or gene expression signatures, including with stratified or continuous intermediate classifications or scores reflective of drug resistance or sensitivity. Such signatures may be assembled from gene expression data disclosed herein, or prepared from independent data sets. The signatures may be stored in a database and correlated to patient tumor gene expression profiles in response to user inputs”. Also see, paragraph [0167]), […].
Pandolfi may not explicitly teach (underlined below for clarity):
--the generating the machine learning model comprising:
--storing bias weights corresponding to respective genes in said samples, each bias weight being dependent on predetermined relevance of the respective gene to drug efficacy; and
--generating said model by processing said dataset via a tree ensemble method wherein decision trees are grown with splits corresponding to respective genes in said samples, the gene for each split being chosen from a respective subset of said genes, and 
--storing said model for prediction of drug efficacy values based on gene expression data of patients.
Abraham the generating the machine learning model (Abraham: Figure 1D, page 4, line 24-page 5, line 15) comprising:
--storing bias weights corresponding to respective genes in said samples, each bias weight being dependent on predetermined relevance of the respective gene to drug efficacy (Abraham: Figure 2B, page 22, line 25-page 23, “assign a weight to each field of the feature vector 260 that indicates an extent to which the extracted biomarker data 220a-l, 222a-l, 224a-l and the extracted first portion of the outcome data 320a-l , 320a-2 includes the data represented by each field”, page 118, lines 10-15, “weighting can be based on any appropriate criteria, e.g., the strength of the evidence of the biomarker-treatment association”. Also see, page 10); and
--generating said model by processing said dataset via a tree ensemble method wherein decision trees are grown with splits corresponding to respective genes in said samples, the gene for each split being chosen from a respective subset of said genes (Abraham: Figure 3E, page 131-132, line 15, “the selected biomarkers produced by our molecular profiling pipeline are used as feature inputs into an ensemble classifier consisting of Random Forests… A Random Forest consists of multiple Decision Trees, with each decision tree producing a single Benefit/Non-Benefit prediction for each sample… At each node in the Decision Tree, the path of a particular test case takes through the Decision Tree is determined by comparing feature values of that test case with threshold values at each node, determined during the training process. If a patient's numeric biomarker value is above a given threshold, then flow continues to the first of the child nodes, otherwise flow continues to the second of the child nodes… FIG. 3E shows an illustrative random forest decision tree for the 8 marker signature (FIGs. 3A-B)”. The Examiner notes Figures 3A-B, are a subset of genes and the tree is grown from these genes as can be seen in Figure 3E all 8 genes of the subset are the nodes for each split as claimed), and 
--storing said model for prediction of drug efficacy values based on gene expression data of patients (Abraham: Figure 1, page 23-24, “application server 240 can train the machine learning model 270… the parameters of the machine learning model 270 may be automatically tuned by one or more algorithms of executed by the application server 242… application server 240 hosting the machine learning model 370”. The model is stored on the server and is able to be updated).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating a machine learning model by storing bias weights and using a tree ensemble method as taught by Abraham within the determination of efficacy using machine learning as taught by Pandolfi with the motivation of “more accurate predictions” (Abraham: page 131, lines 20-25).
Pandolfi and Abraham may not explicitly teach (underlined below for clarity):
--wherein genes are selected for inclusion in said subset with respective probabilities dependent on the corresponding bias weights;
Wang teaches wherein genes are selected for inclusion in said subset with respective probabilities dependent on the corresponding bias weights (Wang: paragraphs [0049]-[0050], “a cutoff probability is introduced to discard those columns where there is no probability larger than the cutoff. The remaining portion of matrix X is a set of system response predictor vectors that may be used for training”. The Examiner notes use of a cutoff creates a subset for use in training the model on subset features);
One of ordinary skill in the art before the effective filing date would have found it obvious to include propagation of weights over a network to determine probabilities and using these probabilities for selection of genes for inclusion in a subset as taught by Wang within the determination of efficacy for treatment based on gene expression using an ensemble method as taught by Pandolfi and Abraham with the motivation of “Accuracy of the prediction may be improved” (Wang: paragraph [0055]).

Regarding claim 2, Pandolfi, Abraham and Wang teach the limitations of claim 1, and further teaches prior to generating the model, propagating said bias weights over a predetermined network indicating interaction between said genes to obtain respective smoothed bias weights, wherein said probabilities are dependent on the smoothed bias weights (Wang: paragraph [0013], “network model receives drug data from the drug database related to drugs used in an experiment, and receives disease gene data from the disease gene database related to subjects analyzed in the experiment. The network model identifies propagation of drugs and disease through the physiological or biological network from the drug data and the disease gene data, and outputs a set of system response predictors based on the identification of the propagation”, paragraphs [0044]-[0047], “Propagation of information from disease genes and drug targets is identified for the selected network to create the prediction model… The information propagation for a given initial probability distribution Pg,;° and pd/ is calculated for the network model 150”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Pandolfi, Abraham and Wang teach the limitations of claim 2, and further teaches wherein said network comprises a protein-protein interaction network (Wang: paragraph [0006], “The network graph may be a biological network graph, which may be one of a genetic network, a protein-protein interaction network”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Pandolfi, Abraham and Wang teach the limitations of claim 1, and further teaches wherein each bias weight comprises one of a higher value and a lower value dependent on predetermined relevance and non-relevance respectively of the corresponding gene to drug efficacy (Abraham: page 22, line 25-page 23, “the vector generation unit 250 may assign a ' l' to each field of the 30 feature vector that corresponds to a feature found in the extracted biomarker data 220a- l, 222a- l, 224a- l and the extracted first portion of the outcome data 320a-l, 320a-2. In such implementations, the vector generation unit 250 may, for example, also assign a 'O' to each field of the feature vector that corresponds to a feature not found in the extracted biomarker data 220a-l, 222a-l, 224a-l and the extracted first portion of the outcome data 320a-l, 320a-2”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 5, Pandolfi, Abraham and Wang teach the limitations of claim 2, and further teaches after storing said model: receiving gene expression data of a patient (Pandolfi: paragraph [0024], “the levels of expression of the coding and non-coding RNAs is determined in a biopsy sample from a subject”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0122], “The tissue may be obtained, for example, as one or more (e.g. , 1, 2, 3, 4, or 5) needle biopsies (e.g. , using a 14-gauge needle or other suitable size).”); 
--applying the model to that gene expression data to obtain a drug efficacy prediction for that patient (Pandolfi: paragraph [0025], “the cell or tissue is classified using one or more classification schemes”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0127], “A gene expression profile is determined for the tumor tissue or cell sample, such as a tumor sample removed from the patient by surgery or biopsy”, paragraphs [0137]-[0138], “the cell or tissue is classified using one or more classification analysis that incorporates one or more machine learning algorithms”, paragraph [0141], “the sample is classified as, or for example, given a probability of being, a drug-sensitive profile or a drug-resistant profile”. Also see, paragraph [0156]); and 
--outputting the drug efficacy prediction for use in treatment of the patient (Pandolfi: paragraph [0141], “The result of the computation may be displayed on a computer screen or presented in a tangible form, for example, as a probability (e.g., from 0 to 100%) of the patient responding to a given treatment”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Pandolfi, Abraham and Wang teach the limitations of claim 1, and further teaches including storing said bias weights for each of a plurality of drugs, wherein said model comprises, for each of said drugs, a sub-model generated by processing said dataset via said tree-ensemble method in which said probabilities are dependent on the bias weights for that drug (Pandolfi: paragraph [0165], “a plurality of drugs may be tested”; Abraham: Figure 2B, page 22, line 25-page 23, “assign a weight to each field of the feature vector 260 that indicates an extent to which the extracted biomarker data 220a-l, 222a-l, 224a-l and the extracted first portion of the outcome data 320a-l , 320a-2 includes the data represented by each field”, page 25, “each field of the feature vector 360 may correspond to… each type of treatment, and each type of treatment details”, page 103, “report can further comprise a list describing the expected benefit of the plurality of treatment options”, page 118, lines 10-15, “The indication whether each treatment is likely to benefit the patient, not benefit the patient, or has indeterminate benefit may be weighted. For example, a potential benefit may be a strong potential benefit or a lesser potential benefit”. Also see, page 22. The Examiner interprets Figures 1B-C and 1E, show each model is trained for one treatment (422a-1) and using the voting method, each of the multiple models is trained for a different treatment (422a-x), and teaches what is required of the claim).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 7, Pandolfi, Abraham and Wang teach the limitations of claim 6, and further teaches prior to generating the model, propagating said bias weights for each drug over a predetermined network indicating interaction between said genes to obtain respective smoothed bias weights for that drug, wherein said probabilities for generation of said sub-model for each drug are dependent on the smoothed bias weights for that drug (Wang: paragraph [0013], “network model receives drug data from the drug database related to drugs used in an experiment, and receives disease gene data from the disease gene database related to subjects analyzed in the experiment. The network model identifies propagation of drugs and disease through the physiological or biological network from the drug data and the disease gene data, and outputs a set of system response predictors based on the identification of the propagation”, paragraphs [0044]-[0047], “Propagation of information from disease genes and drug targets is identified for the selected network to create the prediction model… The information propagation for a given initial probability distribution Pg,;° and pd/ is calculated for the network model 150”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Pandolfi, Abraham and Wang teach the limitations of claim 6, and further teaches wherein, for each of said drugs, each bias weight comprises one of a higher value and a lower value dependent on predetermined relevance and non-relevance respectively of the corresponding gene to efficacy of that drug (Abraham: page 22, line 25-page 23, “the vector generation unit 250 may assign a ' l' to each field of the 30 feature vector that corresponds to a feature found in the extracted biomarker data 220a- l, 222a- l, 224a- l and the extracted first portion of the outcome data 320a-l, 320a-2. In such implementations, the vector generation unit 250 may, for example, also assign a 'O' to each field of the feature vector that corresponds to a feature not found in the extracted biomarker data 220a-l, 222a-l, 224a-l and the extracted first portion of the outcome data 320a-l, 320a-2”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 9, Pandolfi, Abraham and Wang teach the limitations of claim 7, and further teaches after storing said model: receiving gene expression data of a patient (Pandolfi: paragraph [0024], “the levels of expression of the coding and non-coding RNAs is determined in a biopsy sample from a subject”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0122], “The tissue may be obtained, for example, as one or more (e.g. , 1, 2, 3, 4, or 5) needle biopsies (e.g. , using a 14-gauge needle or other suitable size).”); 
--applying the model to that gene expression data to obtain a drug efficacy prediction for that patient (Pandolfi: paragraph [0025], “the cell or tissue is classified using one or more classification schemes”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0127], “A gene expression profile is determined for the tumor tissue or cell sample, such as a tumor sample removed from the patient by surgery or biopsy”, paragraphs [0137]-[0138], “the cell or tissue is classified using one or more classification analysis that incorporates one or more machine learning algorithms”, paragraph [0141], “the sample is classified as, or for example, given a probability of being, a drug-sensitive profile or a drug-resistant profile”. Also see, paragraph [0156]); and 
--outputting the drug efficacy prediction for use in treatment of the patient (Pandolfi: paragraph [0141], “The result of the computation may be displayed on a computer screen or presented in a tangible form, for example, as a probability (e.g., from 0 to 100%) of the patient responding to a given treatment”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 10, Pandolfi, Abraham and Wang teach the limitations of claim 1, and further teaches wherein said disease-cell samples comprise cancer-cell samples and said model is generated for at least one membrane receptor pathway inhibitor drug (Pandolfi: paragraph [0007], “determining the presence or absence of the RNA signature in a cell or tissue of the cancer subtype, and classifying the cell or tissue for sensitivity or resistance to the candidate cancer therapy”, paragraph [0022], “the levels of expression of the coding and non-coding RNAs is determined in a biopsy sample from a subject… the candidate cancer therapy is a chemotherapy. In some embodiments, the chemotherapy comprises… topoisomerase I and II inhibitors”. Also see, paragraph [0057]).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 2, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 5, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

REGARDING CLAIM(S) 14
Claim(s) 14 is/are analogous to Claim(s) 6, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 7, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 9, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.	

Regarding claim 17, Pandolfi teaches a drug efficacy prediction method (Pandolfi: paragraphs [0006]-[0007], “predicting drug efficacy… methods for determining an RNA signature indicative of sensitivity or resistance to a candidate cancer therapy”, paragraph [0064], “methods for predicting drug efficacy”), the method comprising:
--treating a genetic disease of a patient (Pandolfi: paragraphs [0005]-[0007], “genetically defined cancers… determining an RNA signature indicative of sensitivity or resistance to a candidate cancer therapy”, paragraph [0026], “methods for treating cancer in a subject”. Also see, paragraph [0067].), at least by making gene expression measurements for the patient to obtain gene expression data (Pandolfi: paragraph [0021], “an RNA signature includes the expression levels of one or more coding and non-coding RNA gene pairs”, paragraph [0024], “the levels of expression of the coding and non-coding RNAs is determined in a biopsy sample from a subject, and the presence of the RNA signature determined. In some embodiments, the levels of expression of the coding and non-coding RNAs in the biopsy sample is determined using quantitative PCR, RNA sequencing, or hybridization assay”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0127], “A gene expression profile is determined for the tumor tissue or cell sample, such as a tumor sample removed from the patient by surgery or biopsy”. Also see, paragraph [0122]. The Examiner notes cancer is a genetic disease and agrees with Applicant’s specification paragraphs [0003], [0044]), and by performing the following computer-implemented method to obtain a drug efficacy prediction for that patient:
--generating a machine learning model for drug efficacy prediction in treatment of genetic disease from a dataset correlating gene expression data for disease-cell samples with drug efficacy values for the samples (Pandolfi: paragraphs [0064]-[0067], “Predictive RNA biomarkers are curated using this approach from in vitro cell line data available from large pharmacogenomics databases such as the Cancer Therapeutics Response Portal (CTRP) or the Genomics of Drug Sensitivity in Cancer (GDSC), spanning a number of different cancer subtypes. These RNA biomarkers are then used to build a predictive model of drug response in murine models of cancer and in cancer patients… drug response data from, e.g. , the Cancer Therapeutics and Response Portal (CTRP) and/or mRNA seq data from the Cancer Cell Line Encyclopedia (CCLE) are interrogated”, paragraphs [0136]-[0140], “Various classification schemes are known for classifying samples between two or more classes or groups, and these include… Decision Trees… the predictions from multiple models can be combined to generate an overall prediction… a classification algorithm or "class predictor" may be constructed to classify samples… the gene expression profiles for patient specimens are scored or classified as drug-sensitive signatures or drug-resistant signatures using the pathway analysis or gene expression signatures, including with stratified or continuous intermediate classifications or scores reflective of drug resistance or sensitivity. Such signatures may be assembled from gene expression data disclosed herein, or prepared from independent data sets. The signatures may be stored in a database and correlated to patient tumor gene expression profiles in response to user inputs”. Also see, paragraph [0167]), […];
--receiving gene expression data of the patient (Pandolfi: paragraph [0024], “the levels of expression of the coding and non-coding RNAs is determined in a biopsy sample from a subject”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0122], “The tissue may be obtained, for example, as one or more (e.g. , 1, 2, 3, 4, or 5) needle biopsies (e.g. , using a 14-gauge needle or other suitable size).”);
--applying the model to that gene expression data to obtain a drug efficacy prediction for the patient (Pandolfi: paragraph [0025], “the cell or tissue is classified using one or more classification schemes”, paragraph [0066], “predicting therapeutic outcomes given a set of patient RNA biomarkers as obtained from mRNA-seq”, paragraph [0127], “A gene expression profile is determined for the tumor tissue or cell sample, such as a tumor sample removed from the patient by surgery or biopsy”, paragraphs [0137]-[0138], “the cell or tissue is classified using one or more classification analysis that incorporates one or more machine learning algorithms”, paragraph [0141], “the sample is classified as, or for example, given a probability of being, a drug-sensitive profile or a drug-resistant profile”. Also see, paragraph [0156]); and
--outputting the drug efficacy prediction for use in treatment of the patient (Pandolfi: paragraph [0141], “The result of the computation may be displayed on a computer screen or presented in a tangible form, for example, as a probability (e.g., from 0 to 100%) of the patient responding to a given treatment”).
Pandolfi may not explicitly teach (underlined below for clarity):
--the generating the machine learning model comprising:
--storing bias weights corresponding to respective genes in said samples, each bias weight being dependent on predetermined relevance of the respective gene to drug efficacy;
--generating said model by processing said dataset via a tree ensemble method wherein decision trees are grown with splits corresponding to respective genes in said samples, the gene for each split being chosen from a respective subset of said genes, 
--storing said model; 
Abraham teaches the generating the machine learning model (Abraham: Figure 1D, page 4, line 24-page 5, line 15) comprising:
--storing bias weights corresponding to respective genes in said samples, each bias weight being dependent on predetermined relevance of the respective gene to drug efficacy (Abraham: Figure 2B, page 22, line 25-page 23, “assign a weight to each field of the feature vector 260 that indicates an extent to which the extracted biomarker data 220a-l, 222a-l, 224a-l and the extracted first portion of the outcome data 320a-l , 320a-2 includes the data represented by each field”, page 118, lines 10-15, “weighting can be based on any appropriate criteria, e.g., the strength of the evidence of the biomarker-treatment association”. Also see, page 10);
--generating said model by processing said dataset via a tree ensemble method wherein decision trees are grown with splits corresponding to respective genes in said samples, the gene for each split being chosen from a respective subset of said genes (Abraham: Figure 3E, page 131-132, line 15, “the selected biomarkers produced by our molecular profiling pipeline are used as feature inputs into an ensemble classifier consisting of Random Forests… A Random Forest consists of multiple Decision Trees, with each decision tree producing a single Benefit/Non-Benefit prediction for each sample… At each node in the Decision Tree, the path of a particular test case takes through the Decision Tree is determined by comparing feature values of that test case with threshold values at each node, determined during the training process. If a patient's numeric biomarker value is above a given threshold, then flow continues to the first of the child nodes, otherwise flow continues to the second of the child nodes… FIG. 3E shows an illustrative random forest decision tree for the 8 marker signature (FIGs. 3A-B)”. The Examiner notes Figures 3A-B, are a subset of genes and the tree is grown from these genes as can be seen in Figure 3E all 8 genes of the subset are the nodes for each split as claimed), 
--storing said model (Abraham: Figure 1, page 23-24, “application server 240 can train the machine learning model 270… the parameters of the machine learning model 270 may be automatically tuned by one or more algorithms of executed by the application server 242… application server 240 hosting the machine learning model 370”. The model is stored on the server and is able to be updated); 
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating a machine learning model by storing bias weights and using a tree ensemble method as taught by Abraham within the determination of efficacy using machine learning as taught by Pandolfi with the motivation of “more accurate predictions” (Abraham: page 131, lines 20-25).
Pandolfi and Abraham may not explicitly teach (underlined below for clarity):
--propagating said bias weights over a predetermined network indicating interaction between said genes to obtain respective smoothed bias weights, wherein said probabilities are dependent on the smoothed bias weights; and
--wherein genes are selected for inclusion in said subset with respective probabilities dependent on the corresponding smoothed bias weights;
Wang teaches propagating said bias weights over a predetermined network indicating interaction between said genes to obtain respective smoothed bias weights, wherein said probabilities are dependent on the smoothed bias weights (Wang: paragraph [0013], “network model receives drug data from the drug database related to drugs used in an experiment, and receives disease gene data from the disease gene database related to subjects analyzed in the experiment. The network model identifies propagation of drugs and disease through the physiological or biological network from the drug data and the disease gene data, and outputs a set of system response predictors based on the identification of the propagation”, paragraphs [0044]-[0047], “Propagation of information from disease genes and drug targets is identified for the selected network to create the prediction model… The information propagation for a given initial probability distribution Pg,;° and pd/ is calculated for the network model 150”); and
--wherein genes are selected for inclusion in said subset with respective probabilities dependent on the corresponding smoothed bias weights (Wang: paragraphs [0049]-[0050], “a cutoff probability is introduced to discard those columns where there is no probability larger than the cutoff. The remaining portion of matrix X is a set of system response predictor vectors that may be used for training”. The Examiner notes use of a cutoff creates a subset for use in training the model on subset features);
One of ordinary skill in the art before the effective filing date would have found it obvious to include propagation of weights over a network to determine probabilities and using these probabilities for selection of genes for inclusion in a subset as taught by Wang within the determination of efficacy for treatment based on gene expression using an ensemble method as taught by Pandolfi and Abraham with the motivation of “Accuracy of the prediction may be improved” (Wang: paragraph [0055]).
	
Regarding claim 18, Pandolfi, Abraham and Wang teach the limitations of claim 17, and further teaches treating the patient in dependence on said drug efficacy prediction (Pandolfi: paragraphs [0005]-[0007], “genetically defined cancers… determining an RNA signature indicative of sensitivity or resistance to a candidate cancer therapy”, paragraph [0026], “methods for treating cancer in a subject… administering to the subject a cancer therapy that the cancer cell or tissue is classified as sensitive to.”. Also see, paragraph [0067].).
The motivation to combine is the same as in claim 17, incorporated herein.

Regarding claim 19, Pandolfi, Abraham and Wang teach the limitations of claim 17, and further teaches storing said bias weights for each of a plurality of drugs, and said model comprises, for each of said drugs, a sub-model generated by processing said dataset via said tree ensemble method in which said probabilities are dependent on the bias weights for that drug (Pandolfi: paragraph [0165], “a plurality of drugs may be tested”; Abraham: Figure 2B, page 22, line 25-page 23, “assign a weight to each field of the feature vector 260 that indicates an extent to which the extracted biomarker data 220a-l, 222a-l, 224a-l and the extracted first portion of the outcome data 320a-l , 320a-2 includes the data represented by each field”, page 25, “each field of the feature vector 360 may correspond to… each type of treatment, and each type of treatment details”, page 103, “report can further comprise a list describing the expected benefit of the plurality of treatment options”, page 118, lines 10-15, “The indication whether each treatment is likely to benefit the patient, not benefit the patient, or has indeterminate benefit may be weighted. For example, a potential benefit may be a strong potential benefit or a lesser potential benefit”. Also see, page 22. The Examiner interprets Figures 1B-C and 1E, show each model is trained for one treatment (422a-1) and using the voting method, each of the multiple models is trained for a different treatment (422a-x), and teaches what is required of the claim); and
--prior to generating the model, propagating said bias weights for each drug over a predetermined network indicating interaction between said genes to obtain respective smoothed bias weights for that drug, wherein said probabilities for generation of said sub-model for each drug are dependent on the smoothed bias weights for that drug (Wang: paragraph [0013], “network model receives drug data from the drug database related to drugs used in an experiment, and receives disease gene data from the disease gene database related to subjects analyzed in the experiment. The network model identifies propagation of drugs and disease through the physiological or biological network from the drug data and the disease gene data, and outputs a set of system response predictors based on the identification of the propagation”, paragraphs [0044]-[0047], “Propagation of information from disease genes and drug targets is identified for the selected network to create the prediction model… The information propagation for a given initial probability distribution Pg,;° and pd/ is calculated for the network model 150”).
The motivation to combine is the same as in claim 17, incorporated herein.

Regarding claim 20, Pandolfi, Abraham and Wang teach the limitations of claim 19, and further teaches treating the patient in dependence on said drug efficacy prediction (Pandolfi: paragraphs [0005]-[0007], “genetically defined cancers… determining an RNA signature indicative of sensitivity or resistance to a candidate cancer therapy”, paragraph [0026], “methods for treating cancer in a subject… administering to the subject a cancer therapy that the cancer cell or tissue is classified as sensitive to.”. Also see, paragraph [0067].).
The motivation to combine is the same as in claim 17, incorporated herein. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20190034581 (hereafter “Aliper”) teaches using a machine learning platform to drug efficacy predictions for an individual using a sample of the person.
U.S. Pub. No. 20160041153 (hereafter “Brown”) teaches identification of phenotypes and selection of treatment for the determined phenotypes based on efficacy predictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626